DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 04, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-12 and 23 had been canceled.

Allowable Subject Matter
2.	Claims 13-22 and 24-27 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 13-22 and 24-26 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…at least one calibration element to adjust an open loop gain of the oscillator; a calibration unit to provide a modulated calibration control signal to selectively adjust an electrical measure of the at least one calibration element based on at least one predetermined duty cycle, characterized in that a frequency counter is provided to measure an oscillation frequency of the oscillation signal and to provide an indication of the oscillation frequency to the calibration unit, and that the calibration unit is further configured to provide the modulated calibration control signal with at least one cycle frequency which depends on the oscillation frequency of the oscillation signal.” as set forth in the claims.

Claim 27 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the oscillation sensor further comprising at 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849